PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DANIEL ANTHONY MILLER,                 
               Plaintiff-Appellant,
                 v.
PRINCE GEORGE’S COUNTY,                          No. 05-2250
MARYLAND, A Body Corporate and
Politic; JOHN L. DOUGANS,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                  Roger W. Titus, District Judge.
                        (CA-05-292-RWT)

                      Argued: October 26, 2006

                      Decided: January 22, 2007

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed in part and reversed in part by published opinion. Judge
Motz wrote the opinion, in which Judge Michael and Judge King
joined.


                             COUNSEL

ARGUED: Terrell N. Roberts, III, ROBERTS & WOOD, Riverdale,
Maryland, for Appellant. Rajeshanand Kumar, OFFICE OF LAW
FOR PRINCE GEORGE’S COUNTY, Upper Marlboro, Maryland,
for Appellees.
2                 MILLER v. PRINCE GEORGE’S COUNTY
                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Daniel Anthony Miller, an African-American male, brings this civil
rights action against Prince George’s County, Maryland, and one of
its police officers, Detective John L. Dougans. Miller alleges that Det.
Dougans violated the Fourth Amendment by deliberately or recklessly
making material false statements and omissions on a warrant affida-
vit, ultimately resulting in Miller’s arrest without probable cause and
imprisonment for an offense Miller never committed. The district
court granted summary judgment to the County and Det. Dougans.
For the reasons herein, we affirm in part and reverse in part.

                                   I.

   On July 23, 2002, Jeffrey and Jessica Nichols reported the theft of
their lawnmower to the Prince George’s County Police Department,
which assigned Det. Dougans to investigate the case.1

   Two days later, Det. Dougans began his investigation. He inter-
viewed and obtained a statement from the victim, Mrs. Nichols. She
told the detective that her neighbor, Michael Moses, reported seeing
a green Jeep with light wood paneling in the neighborhood at about
1:30 a.m. in the early morning of July 23, just hours before the theft
was discovered. This vehicle contained two individuals — "a skinny
white guy and a girl." The Jeep, accompanied by a gold truck, circled
the area about fifteen times. During the last lap, one of the vehicles
pulled a wooden trailer containing what Moses later surmised was the
stolen lawnmower. Based upon this information, Mrs. Nichols sus-
pected that the thief was Daniel Miller, a young white man whom she
had heard was on a stealing spree and she knew owned a green Jeep
with light wood paneling. Mrs. Nichols believed that her lawnmower
might be located at 9004 Woodyard Road in Clinton, Maryland,
where Daniel sometimes stayed with his sister, Megan, and her boy-
friend, Robert Frederick Owens. Mrs. Nichols told Det. Dougans that
    1
   As we must, in reviewing this grant of summary judgment, we con-
sider the facts in the light most favorable to the non-moving party, here
Miller. See Saucier v. Katz, 533 U.S. 194, 201 (2001).
                  MILLER v. PRINCE GEORGE’S COUNTY                     3
she had reported all of this information to the police shortly after the
theft. As a result, the police had recovered the stolen lawnmower
from the house at 9004 Woodyard Road on the same day as the theft,
but had made no arrests.

   A week after speaking with Mrs. Nichols, Det. Dougans inter-
viewed Megan Miller and Owens. In a written statement Megan
denied all knowledge of the lawnmower. The 17-year-old Megan did
tell Det. Dougans that she had a brother, Daniel, who was "a little
older" than she. Megan’s boyfriend, Owens, similarly denied any
involvement in the theft; he maintained that the police had found the
lawnmower at his house because he had purchased it from a "crack-
head" who delivered it to him. Although Mrs. Nichols had identified
a young white Daniel Miller as a suspect in the theft, Det. Dougans
did not ask Megan or Owens where Megan’s young white brother,
Daniel, could be located.

    On August 13, Det. Dougans conducted his final interview, obtain-
ing a statement from the Nichols’s neighbor, Michael Moses, in
which Moses echoed the information about the "skinny white male"
he had seen, who was "no older than 25" years old. In his statement,
Moses also noted that he "wrote down the [license plate] tag [num-
ber]" of the Jeep on the night of the theft.2 When asked about this at
deposition, Moses testified that, in fact, he did not remember writing
down a license plate tag number, but if he had, he would have given
it to Mr. and Mrs. Nichols when the theft was discovered rather than
keeping it for more than two weeks until Det. Dougans came around
to investigate.

   Det. Dougans also conducted three types of computer searches to
investigate the theft. First, he searched the local criminal database
using the name "Miller" or "Daniel Miller." This query produced the
records for several Daniel Millers, including the Plaintiff. Plaintiff’s
  2
   Moses’s police statement does not, however, contain a tag number.
Det. Dougans acknowledged that he had erred in not having Moses
include the tag number in the statement, but insisted that Moses gave him
a slip of paper on which the tag number was written, and that Det. Dou-
gans had placed that slip of paper in the case file. However, when exam-
ined, the case file contained no slip of paper of any sort.
4                   MILLER v. PRINCE GEORGE’S COUNTY
record correctly set forth his height, weight, his 8/29/67 birthdate
(meaning he was almost 35 at the time of the theft), and his driver’s
license number, M460135067673; the record also incorrectly noted
his race as white. Det. Dougans then used Plaintiff’s driver’s license
number, M460135067673, to search the state motor vehicle database.
That search again retrieved Plaintiff’s height, weight, and 8/29/67
birthdate, but correctly noted his race as black.

   The retrieved record additionally stated that Plaintiff had no current
license plate tag, but had once owned a Jeep, and three years earlier
— in 1999 — had turned in the expired license plate tag (938751M)
for the Jeep to the Maryland Motor Vehicle Administration (MVA).
(Plaintiff submitted unrebutted evidence that tags turned in to the
MVA are retained in a locked cabinet until destroyed.) Det. Dougans
did not initiate any computer search using Plaintiff’s expired tag num-
ber (938751M), and thus established no link between this tag number
and the purported getaway car or the white suspect. Moreover, Det.
Dougans searched the state criminal database for a white Daniel Mil-
ler with Plaintiff’s 8/29/67 date of birth and did not retrieve a match.

   Apparently no further investigative activity of any kind took place.
Nevertheless, five months later on January 22, 2003, Det. Dougans
filed an affidavit in support of an application for charges against a
Daniel Anthony Miller, identifying him as a white male with Plain-
tiff’s birthdate, height, weight, and driver’s license number; the affi-
davit also linked the expired vehicle tag (938751M) once belonging
to Plaintiff to the white suspect’s getaway car. In his affidavit, Det.
Dougans set forth the following as the basis for his probable cause to
believe that the subject of the warrant stole the lawnmower and thus
committed theft and second-degree burglary:

        During the victim’s [Mrs. Nichols’s] inquiry, they [sic]
        learned from witness Michael MOSES that a green Chero-
        kee, driven by a white male had been observed by the wit-
        ness MOSES pulling out of the victim’s residence with a
        wooden trailer attached to the mentioned green Cherokee
        haling [sic] the victim’s Griffin Lawnmower away. The wit-
        ness Moses recorded the tag of the vehicle as Maryland
        938751M. The investigation into the mentioned tag3
    3
   Det. Dougans similarly stated in deposition that he had obtained the
information about Plaintiff by initiating a computer search using a motor
                  MILLER v. PRINCE GEORGE’S COUNTY                       5
     revealed they [sic] had allegedly been turned into MVA and
     expired 3/99. The identity of the defendant MILLER was
     obtained interviewing the victims and witness. . . . The Co-
     Defendant Owens is the boy-friend of the Defendant Miller
     [sic] sister, whom [sic] is a juvenile (17-years old). The jeep
     [sic] Cherokee is the property of Defendant Miller, witness
     advised it was the same vehicle seen by him driving out of
     the driveway of victim Nichols [sic] residence. This Detec-
     tive has attepted [sic] to make contact with Defendant Mil-
     ler, but as of this date has been unable, due to Defendant
     staying at several different addresses throughout the county.

Based on this affidavit, the magistrate issued a warrant on the same
day. There is no evidence that Det. Dougans ever attempted to serve
the warrant on a Daniel Miller or otherwise attempted to find a Daniel
Miller.

  On May 29, 2004, Virginia State Trooper Rodney Ward stopped
Plaintiff because his vehicle lacked a front tag. During a routine
Department of Motor Vehicles check, Trooper Ward discovered the
outstanding Maryland warrant for theft and second-degree burglary
and took Plaintiff into custody. The warrant issued pursuant to Det.
Dougans’s affidavit thus caused the trooper to arrest the 37-year-old
African-American Plaintiff for a crime Det. Dougans indisputably
believed had been committed by a much younger white man.

vehicle tag number 938751M, assertedly given to him by Michael
Moses. But Sergeant Duane Lee, a twenty-five year veteran officer
employed by the records section of the state police, testified without con-
tradiction that the computer records simply did not support Det. Dou-
gans’s testimony. Subpoenaed to produce all computer records relating
to this investigation during the relevant time frame, Sgt. Lee undertook
a comprehensive system search. He testified unequivocally that he found
no evidence that any database had ever been searched using the tag num-
ber 938751M, contrary to Det. Dougans’s testimony that he had used this
number to initiate the computer search after obtaining it from Moses.
Sgt. Lee opined that Det. Dougans, in fact, had obtained the tag number
in the manner set forth in text above, i.e. only as part of the records for
a black male.
6                 MILLER v. PRINCE GEORGE’S COUNTY
   While the warrant specified that the wanted individual was a white
male, Trooper Ward testified that because the date of birth, hair and
eye color, weight, height and full name of the individual wanted in
Maryland matched the individual he had just stopped, he believed that
he had arrested the suspect described in the warrant. The only infor-
mation that did not match was the suspect’s reported race. Plaintiff
was held in prison in Virginia for a total of nineteen days on the war-
rant that Det. Dougans had obtained. On June 17, 2004, police cleared
him of the charges and released him.

   In February of 2005, Plaintiff initiated this action under 42 U.S.C.
§ 1983 and Maryland law, bringing constitutional and common law
claims against Det. Dougans, and common law claims against the
County. The district court concluded that Det. Dougans’s actions did
not violate Plaintiff’s federal or state constitutional rights and that,
even if they did, Det. Dougans was entitled to qualified immunity
with respect to the federal constitutional claims. The court further
held that Plaintiff’s state law false arrest claims against Det. Dougans
and the County failed because Det. Dougans was not the arresting
officer, and that his malicious prosecution claims failed because Det.
Dougans’s affidavit provided probable cause for issuance of the arrest
warrant. Accordingly, the court granted summary judgment to Det.
Dougans and the County on all counts. Plaintiff timely appealed.

                                  II.

   When a law enforcement officer asserts that qualified immunity
protects him from liability for a federal constitutional violation, as
Det. Dougans does here, a court must consider two questions. First,
we must determine, "[t]aken in the light most favorable to the party
asserting the injury, do the facts alleged show the officer’s conduct
violated a constitutional right?" Saucier v. Katz, 533 U.S. 194, 201
(2001). Only if the answer is "yes" do we advance to "the next,
sequential step," which is "to ask whether the right asserted was
clearly established" at the time of the events at issue. Id. We conduct
this latter inquiry by determining whether a reasonable officer would
have understood that his conduct violated the asserted right. Id. at
202. "[T]he answer to both Saucier questions must be in the affirma-
tive in order for a plaintiff to defeat a defendant police officer’s
                  MILLER v. PRINCE GEORGE’S COUNTY                     7
motion for summary judgment on qualified immunity grounds." Clem
v. Corbeau, 284 F.3d 543, 549 (4th Cir. 2002).

                                   A.

   We turn first to the initial Saucier question: whether, taking the
facts "in the light most favorable" to Plaintiff Miller, "the facts
alleged show" that Det. Dougans’s "conduct violated a constitutional
right." Saucier, 533 U.S. at 201.

   Plaintiff maintains that the facts outlined above, considered in the
light most favorable to him, allege a claim that he was seized without
probable cause in violation of his Fourth Amendment rights. Unques-
tionably, "[t]he Fourth Amendment prohibits law enforcement offi-
cers from making unreasonable seizures, and seizure of an individual
effected without probable cause is unreasonable." Brooks v. City of
Winston-Salem, 85 F.3d 178, 183 (4th Cir. 1996); see Malley v.
Briggs, 475 U.S. 335 (1986); Franks v. Delaware, 438 U.S. 154
(1978). Plaintiff acknowledges that he was arrested pursuant to a war-
rant, but claims that the warrant was not supported by probable cause.
A plaintiff’s allegations that police seized him "pursuant to legal pro-
cess that was not supported by probable cause and that the criminal
proceedings terminated in his favor are sufficient to state a . . . claim
alleging a seizure that was violative of the Fourth Amendment."
Brooks, 85 F.3d at 183-84.

   Plaintiff Miller alleges here that his seizure was unreasonable
because it followed from a warrant affidavit that was deficient
because it was dishonest. To succeed on his claim, Plaintiff must
prove that Det. Dougans deliberately or with a "reckless disregard for
the truth" made material false statements in his affidavit, Franks, 438
U.S. at 171, or omitted from that affidavit "material facts with the
intent to make, or with reckless disregard of whether they thereby
made, the affidavit misleading." United States v. Colkley, 899 F.2d
297, 300 (4th Cir. 1990) (internal quotation marks omitted).

   "Reckless disregard" can be established by evidence that an officer
acted "with a high degree of awareness of [a statement’s] probable
falsity," that is, "when viewing all the evidence, the affiant must have
entertained serious doubts as to the truth of his statements or had
8                 MILLER v. PRINCE GEORGE’S COUNTY
obvious reasons to doubt the accuracy of the information he
reported." Wilson v. Russo, 212 F.3d 781, 788 (3d Cir. 2000)(internal
quotation marks omitted); see also, Forest v. Pawtucket Police Dept.,
377 F.3d 52, 58 (1st Cir. 2004); United States v. Clapp, 46 F.3d 795,
801 n.6 (8th Cir. 1995). With respect to omissions, "reckless disre-
gard" can be established by evidence that a police officer "failed to
inform the judicial officer of facts [he] knew would negate probable
cause." Beauchamp v. City of Noblesville, Inc., 320 F.3d 733, 743
(7th Cir. 2003); see also Wilson, 212 F.3d at 788; United States v.
Jacobs, 986 F.2d 1231, 1235 (8th Cir. 1993). A plaintiff’s "allega-
tions of negligence or innocent mistake" by a police officer will not
provide a basis for a constitutional violation. Franks, 438 U.S. at 171.

   Moreover, in order to violate the Constitution, the false statements
or omissions must be "material," that is, "necessary to the [neutral and
disinterested magistrate’s] finding of probable cause." Id. at 155-56.
To determine materiality, a court must "excise the offending inaccura-
cies and insert the facts recklessly omitted, and then determine
whether or not the ‘corrected’ warrant affidavit would establish prob-
able cause." Wilson, 212 F.3d at 789; see also Pierce v. Gilchrist, 359
F.3d 1279, 1293 (10th Cir. 2004). If the "corrected" warrant affidavit
establishes probable cause, no civil liability lies against the officer.

   Plaintiff Miller maintains that in the arrest affidavit Det. Dougans
intentionally listed Plaintiff’s birthdate, height, weight, driver’s
license number and vehicle tag number as those of a white man sus-
pected of committing the burglary, when Det. Dougans knew (or
recklessly disregarded the fact) that this information identified the
Plaintiff, an African-American man never suspected of committing
the burglary. Plaintiff also asserts that Det. Dougans, intentionally or
with reckless disregard for the truth, omitted from his affidavit the
source of the information about Plaintiff’s birthdate, height, weight,
and driver’s license number — never stating that all of this informa-
tion was obtained from the computer records of an African-American,
who could not be the white suspect.

   Moreover, Plaintiff asserts that in his affidavit Det. Dougans delib-
erately, or with reckless disregard for the truth, misrepresented infor-
mation about Plaintiff’s license plate tag number by stating that an
eyewitness to the burglary supplied the number as that of the getaway
                  MILLER v. PRINCE GEORGE’S COUNTY                       9
car driven by the white suspect, when actually Det. Dougans had
obtained the tag number from the computer records of the African-
American Plaintiff and had established no link between that number
and the getaway car or the white suspect. Further, Plaintiff maintains
that Det. Dougans deliberately, or with reckless disregard for the
truth, omitted from the warrant affidavit the fact that he had searched
the state criminal database for a white male with Plaintiff’s birthdate
and retrieved no match. Plaintiff contends that these misrepresenta-
tions and omissions were material; that is, a corrected affidavit — one
without the misrepresentations and including the omissions — would
not have provided probable cause to arrest him.

   In support of his claim of qualified immunity, Det. Dougans does
not argue that these misrepresentations and omissions are immaterial.
Nor does he contend that, if deliberately or recklessly made, they
would not violate Plaintiff’s constitutional rights. Instead, Det. Dou-
gans offers several singularly unpersuasive theories as to why we
should nonetheless hold that the facts Plaintiff has alleged fail to
assert the violation of a constitutional right.

   First, and principally, Det. Dougans simply disputes the facts, argu-
ing that Plaintiff’s account of the facts is incorrect. The detective
stoutly maintains that he did not "present [ ] false statements in his
affidavit." Brief of Appellee at 6. For example, Det. Dougans claims
that, as he stated in his affidavit, he did conduct a computer search
using the license plate tag number that eyewitness Michael Moses
told him was on the getaway car, despite the fact that Sgt. Lee testi-
fied that no record of such a computer search exists. Perhaps Det.
Dougans may ultimately persuade a factfinder, but this argument can-
not prevail on summary judgment, for at this stage we do not find
facts. Rather, with respect to any factual dispute, we must take the
facts in the "light most favorable to the party asserting the injury," i.e.
Plaintiff. Saucier, 533 U.S. at 201.

   In connection with his argument about the facts, Det. Dougans fur-
ther contends that Plaintiff has offered no evidentiary support for his
allegations and that Plaintiff’s "entire argument is based upon mis-
characterizations and conjecture." Brief of Appellee at 6. These words
better describe Det. Dougans’s account of the facts than Plaintiff’s.
For, in support of his claim, Plaintiff offers powerful evidence making
10                MILLER v. PRINCE GEORGE’S COUNTY
a "substantial preliminary showing" of a constitutional violation. See
Franks, 438 U.S. at 155. Plaintiff proffers the testimony of Sgt.
Duane Lee, a police officer with twenty-five years of experience, who
is still employed by the Maryland State Police. After a thorough
investigation of law enforcement computer records, Sgt. Lee con-
cluded that Det. Dougans had obtained the identifying information
listed on the warrant affidavit in connection with the records of a
black man, not a white man; that the error as to race that occurred in
Det. Dougans’s initial computer search was corrected in his subse-
quent searches; that no link was ever established between Plaintiff’s
vehicle tag number and the purported getaway car or the white sus-
pect; and that a computer search of the state criminal database for a
white Daniel Miller with Plaintiff’s 8/27/67 birthdate retrieved no
match.

   Not only is this evidence powerful, to date it is both undisputed and
corroborated. On one hand, Det. Dougans, apart from his own self-
serving testimony, has proffered no expert opinion or other evidence
to rebut it. On the other, Plaintiff points to corroborating evidence,
including the absence of any vehicle tag number in Det. Dougans’s
police file and eyewitness Moses’s deposition testimony that he did
not remember writing down the getaway car tag number but, if he had
done so, he would have given it to the victims on the day of the theft,
rather than to Det. Dougans two weeks later.

   Taking this evidence in the light most favorable to Plaintiff, a rea-
sonable jury could certainly conclude that the affidavit submitted by
Det. Dougans contained misrepresentations and omissions made
deliberately or with reckless disregard for "whether they thereby
made[ ] the affidavit misleading." Colkley, 899 F.2d at 300 (internal
quotation marks omitted); see also Franks, 438 U.S. at 164. Addition-
ally, the evidence in the light most favorable to Plaintiff would sup-
port a finding that Det. Dougans "when viewing all the evidence . . .
must have entertained serious doubts as to . . . the accuracy of the
information he reported." Wilson, 212 F.3d at 788 (internal quotation
marks omitted). Furthermore, the misrepresentations and omissions
are material; an affidavit containing the omitted material and stripped
of all misrepresentations would have asked the magistrate to issue a
warrant for the arrest of a white suspect, named Daniel Miller, and
would have omitted all information pertaining to Plaintiff. The "cor-
                  MILLER v. PRINCE GEORGE’S COUNTY                   11
rected" affidavit would not have provided probable cause, "in light of
all the evidence," to arrest Plaintiff. Pierce v. Gilchrist, 359 F.3d
1279, 1293 (10th Cir. 2004). Nor would a warrant, stripped of this
identifying information, have been executed against Plaintiff.

   In addition to disputing the facts, Det. Dougans unconvincingly
argues that because he subjectively intended that a white suspect be
seized rather than the African-American Plaintiff, he did not violate
Plaintiff’s Fourth Amendment rights. His argument is foreclosed by
the very cases on which he relies. See Brower v. County of Inyo, 489
U.S. 593 (1989); Rucker v. Harford County, 946 F.2d 278 (4th Cir.
1991). In Brower, the Supreme Court carefully explained that "[a] sei-
zure occurs even when an unintended person or thing is the object of
the detention or taking" so long as the detention is "willful," meaning
"a governmental termination of freedom of movement through means
intentionally applied." Brower, 489 U.S. at 596-97. The fact that the
seized individual is mistakenly thought to be another does not mean
that the innocent individual has not been seized. Indeed, as we held
in Rucker, "a fourth amendment seizure may occur notwithstanding
that the person restrained was mistakenly thought to be another,
because he nevertheless is the intended object of the specific act of
physical restraint." 946 F.2d at 281.

   Nor, contrary to Det. Dougans’s contentions, does the fact that he
was not the arresting officer eliminate his responsibility for the natu-
ral consequences of his use of intentionally or recklessly false mate-
rial misstatements and omissions to obtain the arrest warrant. As the
First Circuit explained in recently rejecting a similar argument, "a
police defendant who acts intentionally or with reckless disregard for
the truth may not insulate himself from liability through the objec-
tively reasonable conduct of other officers." Burke v. Town of Wal-
pole, 405 F.3d 66, 86 (1st Cir. 2005). That Trooper Ward actually
arrested Plaintiff does not free Det. Dougans from constitutional
responsibility for Det. Dougans’s own acts. See id. Just as a police
officer cannot "obtain a warrant on the basis of a ‘bare bones’ affida-
vit" and then shield himself from liability by relying on the fact that
the officers who execute the warrant are "ignorant of the circum-
stances under which the warrant was obtained," see United States v.
Leon, 468 U.S. 897, 923 n.24 (1984), Det. Dougans cannot falsely
obtain a warrant without probable cause and then shield himself from
12                 MILLER v. PRINCE GEORGE’S COUNTY
liability by relying on the fact that Trooper Ward, who executed the
warrant, was ignorant "of the circumstances under which the warrant
was obtained."

   We recognize, of course, that "[n]ot every mix-up in issuance of an
arrest warrant . . . automatically constitutes a constitutional violation
for which a remedy may be sought." Thompson v. Prince William
County, 753 F.2d 363 (4th Cir. 1985).4 It is also plain that an officer
is not required to "exhaust every potentially exculpatory lead or
resolve every doubt about a suspect’s guilt before probable cause is
established." Torchinsky v. Siwinski, 942 F.2d 257, 264 (4th Cir.
1991). However, the Supreme Court has made equally clear that
police officers cannot intentionally lie in warrant affidavits, or reck-
lessly include or exclude material information known to them. See
Malley, 475 U.S. at 344-45; Leon, 468 U.S. at 922-23; Franks, 438
U.S. at 155-56. An investigation need not be perfect, but an officer
who intentionally or recklessly puts lies before a magistrate, or hides
facts from him, violates the Constitution unless the untainted facts
themselves provide probable cause. Here, they did not.

   Of course, jurors may ultimately choose not to credit Plaintiff’s
evidence, but he has satisfied the first element of the Saucier analysis
— proffering evidence of the violation of his constitutional right
under the Fourth Amendment to be free from seizure without proba-
ble cause.5
  4
     Det. Dougans attempts to rely on Thompson and other mistaken iden-
tity cases in which courts have found police officers did not violate the
Constitution. These cases, however, do not aid Det. Dougans, for they all
involve police officers who reasonably mistake an innocent party for the
suspect sought in either applying for or executing a properly obtained
warrant. None involve allegations, like those here, of an officer who
makes deliberately or recklessly false material misrepresentations or
omissions to obtain a warrant, for which there would otherwise be no
probable cause.
   5
     As the parties agree, Plaintiff’s state constitutional claims under Arti-
cles 24 and 26 of the Maryland Declaration of Rights are construed in
pari materia to his Fourth Amendment claim. See Pickett v. Sears, Roe-
buck & Co., 775 A.2d 1218, 1224 (Md. 2001). Moreover, Maryland rec-
ognizes no immunity for officials committing state constitutional
                  MILLER v. PRINCE GEORGE’S COUNTY                    13
                                   B.

   Accordingly, we turn to the second element of Saucier — whether
the violated right was clearly established at the time of the events in
question. If the right was not clearly established, Det. Dougans still
enjoys qualified immunity from liability on this claim.

   Qualified immunity "operates ‘to ensure that before they are sub-
jected to suit, officers are on notice their conduct is unlawful.’" Hope
v. Pelzer, 536 U.S. 730, 739 (2002) (quoting Saucier, 533 U.S. at
206). For a constitutional right to be clearly established, "its contours
must be sufficiently clear that a reasonable official would understand
that what he is doing violates that right." Id. (internal quotation marks
omitted). The "salient question" is whether "the state of the law" at
the time of the asserted constitutional violation gave Det. Dougans
"fair warning" that his alleged conduct was unconstitutional. Id. at
741. Although earlier cases involving "fundamentally similar" or
"materially similar" facts are "not necessary to such finding," id., in
the case at hand, prior case law with "fundamentally similar" facts is
abundant.

violations. See DiPino v. Davis, 729 A.2d 354, 371 (Md. 1999). There-
fore, our holding that Plaintiff has proffered evidence of a violation of
his Fourth Amendment rights requires that we reverse the grant of sum-
mary judgment to Det. Dougans on Plaintiff’s state constitutional claims.
Moreover, since our holding as to Plaintiff’s constitutional claims rests
on a conclusion that Det. Dougans’s affidavit would not (stripped of
material false statements and omissions) establish probable cause, we
must also reverse the grant of summary judgment to Det. Dougans and
the County on Plaintiff’s malicious prosecution claims. See Exxon Corp.
v. Kelly, 381 A.2d 1146, 1149 (Md. 1978); see also DiPino, 729 A.2d
at 374 (noting malice element of tort may be inferred from a lack of
probable cause). However, as the district court held, under Maryland law
a false arrest claim will not lie against one wrongfully obtaining a war-
rant when that individual is not the detaining officer and the detaining
officer arrests pursuant to a facially valid warrant. Montgomery Ward v.
Wilson, 664 A.2d 916, 927 (Md. 1995); see also Lewin v. Uzuber, 4 A.
285, 289 (Md. 1886). Thus, we affirm the district court’s grant of sum-
mary judgment to Det. Dougans and the County on Plaintiff’s state law
false arrest claim.
14                MILLER v. PRINCE GEORGE’S COUNTY
   As explained above, the Supreme Court has long held that a police
officer violates the Fourth Amendment if, in order to obtain a warrant,
he deliberately or "with reckless disregard for the truth" makes mate-
rial false statements or omits material facts. Franks, 438 U.S. at 155;
See also, e.g., Leon, 468 U.S. at 922-23 & n.23; Franks, 438 U.S. at
164-65. We and our sister circuits have frequently applied this man-
date. See, e.g., Colkley, 899 F.2d at 301; Burke, 405 F.3d at 81-82;
Holmes v. Kucynda, 321 F.3d 1069, 1083 (11th Cir. 2003); Olson v.
Tyler, 771 F.2d 277, 281 (7th Cir. 1985).

   Det. Dougans does not contend to the contrary. But, although his
argument is not entirely clear, Det. Dougans nevertheless seems to
claim entitlement to qualified immunity on the theory that the magis-
trate found that his affidavit provided probable cause to issue the war-
rant. Twenty years ago in Malley, however, the Supreme Court
rejected such a contention. Malley holds that qualified immunity does
not protect an officer who seeks a warrant on the basis of an affidavit
that a reasonably well-trained officer would have known failed to
demonstrate probable cause — even if the magistrate erroneously
issues the warrant. See Malley, 475 U.S. at 345 (holding that in such
circumstances a magistrate’s finding of probable cause and issuance
of the arrest warrant does not shield an officer from damages liabil-
ity). A magistrate’s issuance of the warrant will not shield an officer
when the warrant affidavit is "so lacking in indicia of probable cause
as to render official belief in its existence unreasonable," id., nor will
it shield an officer when the underlying affidavit includes deliberate
and reckless misstatements and omissions, as here, see Burke, 405
F.3d at 82. As we explained in Brooks, "the judicial determination of
probable cause does not ‘break[ ] the causal chain between the appli-
cation for the warrant and the improvident arrest’ if the officer who
sought the warrant did not possess probable cause." 85 F.3d at 184 n.7
(quoting Malley, 475 U.S. at 344 n.7).

   The law was unquestionably clearly established at the time of the
events at issue here. Det. Dougans had "fair warning," Hope, 536 U.S.
at 741, that the Constitution did not permit a police officer deliber-
ately, or with reckless disregard for the truth, to make material mis-
representations or omissions to seek a warrant that would otherwise
be without probable cause. No reasonable police officer in Det. Dou-
gans’s position could believe that the Fourth Amendment permitted
                  MILLER v. PRINCE GEORGE’S COUNTY                    15
such conduct. As we explained a decade ago, "a reasonable officer
cannot believe a warrant is supported by probable cause if the magis-
trate is misled by statements that the officer knows or should know
are false." Smith v. Reddy, 101 F.3d 351, 355 (4th Cir. 1996). Indeed,
our sister circuits have also followed Franks, Leon, and Malley, and
expressly held that the right asserted by Plaintiff here is "clearly
established." See, e.g., Burke, 405 F.3d at 88 (noting that the "prohibi-
tion on material omissions" in warrant applications is "clearly estab-
lished"); Holmes, 321 F.3d at 1084 (holding, as of 1998, that it was
clearly established law that "the Constitution prohibits a police officer
from knowingly making false statements in an arrest affidavit about
the probable cause for an arrest." (internal quotations marks omit-
ted)); Mendocino Envtl. Ctr. v. Mendocino County, 192 F.3d 1283,
1295 (9th Cir. 1999) ("We begin with the precept that a police officer
who recklessly or knowingly includes false material information in,
or omits material information from, a search warrant affidavit cannot
be said to have acted in an objectively reasonable manner, and the
shield of qualified immunity is lost." (internal quotation marks omit-
ted)); Moody v. St. Charles County, 23 F.3d 1410, 1412 (8th Cir.
1994) ("It is clearly established that the Fourth Amendment requires
a truthful factual showing sufficient to constitute probable cause
before an arrest warrant can issue." (emphasis added)). Det. Dougans
has not cited, and we have not found, any court that has held to the
contrary.

   In sum, well before the events at issue in this case, it was clearly
established that a police officer could not lawfully make intentionally
or recklessly false material statements or omissions in order to obtain
a warrant. Accordingly, Det. Dougans is not entitled to qualified
immunity, as a matter of law, on the present record.

                                  III.

   For the foregoing reasons, the judgment of the district court grant-
ing summary judgment to Det. Dougans and the County is

                  AFFIRMED IN PART AND REVERSED IN PART.